DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Objections to the drawings withdrawn
Claims 1,14 and 18 are amended.

Response to Arguments
Regarding 35 USC 103, applicant’s arguments are persuasive. Previous rejections are withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappone et al. U.S. Patent Application Publication 2017/0180289 in view of Jain et al U.S. Patent Application Publication 2015/0113118 in view of Sundararajan et al. U.S. Patent Application Publication 2021/0218594 in view of Pani  U.S. Patent Publication 8,908,539.
Claims 1, 14 and 18,
	Chiappone discloses 
	 An apparatus comprising: 
	at least one processing platform comprising a plurality of processing devices (para 0053-processors within servers with instructions  );
	 said at least one processing platform being configured:
	 to receive a plurality of inputs comprising data corresponding to a plurality of network elements (para 0013-provides translation for a plurality of publishers, para 0014-publisher transmits message to broker, para 0017-messages may include a tuple defining, for example, one or more of message data, sender data (e.g., an identifier, address, name or the like), a broker address, a topic (which may optionally be included in the message data), a transform flag (or flag state) indicating whether to transform the message data, and/or an inline function defining how to transform the data.), 
	to interface with one or more network integration services to receive data corresponding to the given network element (para 0030-0031- disclose the transformation of messages from publishers to subscribers),
wherein the interfacing is performed via a message bus (para 0016- message bus).
	Although Chiappone discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
	wherein at least one of the plurality of inputs comprises a request to add a given network element of the plurality of network elements to a network element database, and wherein the given network element comprises a physical element of at least one network;	
	to confirm presence of a given network element on the at least one network; 
	to add the given network element to the network element database responsive to confirming the presence of the given network element on the at least one network;
	to apply one or more rules to determine whether the given network element requires one or more performance management functions associated with one or more network integration services of a plurality of network integration services; to request service for the given network element from the one or more network integration services responsive to an affirmative determination; and 
	to determine whether the plurality of network elements remain as parts of the at least one network, wherein the determining comprises identifying at least one network element of the plurality of network elements that is inaccessible for a threshold number of designated intervals; and 
	to automatically update the network element database with the received data and an indication that the at least one network element has been inaccessible for the threshold number of the designated intervals.
	In an analogous art, Jain discloses 
	to confirm presence of a given network element of the plurality of network elements on at least one network (para 0031-discloses determining connectivity of devices); 
	to add the given network element to a network element database (para 0031-stores device information in a MIB);  
	to automatically update the network element database with the received data (para 0030-0031-collects device information on an ongoing basis).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the system monitoring of Jain with the Chiappone system to produce the predictable result of monitoring device topology of subscribers and publishers. One of ordinary skill in the art would motivated to combine Jain with Chiappone to normalize topology information in a MIB. 
	Although Chiappone/Jain disclose substantial limitations of the claimed invention, it fails to explicitly disclose 
	wherein at least one of the plurality of inputs comprises a request to add a given network element of the plurality of network elements to a network element database, and wherein the given network element comprises a physical element of at least one network;	
	to add the given network element to the network element database responsive to confirming the presence of the given network element on the at least one network;
	to apply one or more rules to determine whether the given network element requires one or more performance management functions associated with one or more network integration services of a plurality of network integration services; to request service for the given network element from the one or more network integration services responsive to an affirmative determination;
	to determine whether the plurality of network elements remain as parts of the at least one network, wherein the determining comprises identifying at least one network element of the plurality of network elements that is inaccessible for a threshold number of designated intervals; and 
	to automatically update the network element database with an indication that the at least one network element has been inaccessible for the threshold number of the designated intervals.
	In an analogous art, Sundararajan discloses 
	wherein at least one of the plurality of inputs comprises a request to add a given network element of the plurality of network elements to a network element database (para 0022-00233- the Switch requests the physical IOT device be placed in a group with integration rules), and wherein the given network element comprises a physical element of at least one network (para 0022-00233- the physical IOT) ;	
	to add the given network element to the network element database responsive to confirming the presence of the given network element on the at least one network (para 0021-0023- responsive to the collection of IOT device attributes, the IOT device is classified and placed in a group of similar IOT devices);
	to apply one or more rules to determine whether the given network element requires one or more performance management functions associated with one or more network integration services of a plurality of network integration services (para 0028-dynamically determine policies for endpoints such as management services like SLA agreements) ;
	to request service for the given network element from the one or more network integration services responsive to an affirmative determination (para 0028-SLA policies) 	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine classification of end points of Sundararajan with the Chiappone/Jain system to produce the predictable result of applying performance management service network devices. One of ordinary skill in the art would be motivated to combine Sundararajan with Chiappone/Jain to monitor and manage network performance. 
	Although Chiappone/Jain/Sundararajan disclose substantial limitations of the claimed invention, it fails to explicitly disclose
	to determine whether the plurality of network elements remain as parts of the at least one network, wherein the determining comprises identifying at least one network element of the plurality of network elements that is inaccessible for a threshold number of designated intervals; and 
	to automatically update the network element database with an indication that the at least one network element has been inaccessible for the threshold number of the designated intervals.
	In an analogous art, Pani discloses
	to determine whether the plurality of network elements remain as parts of the at least one network, wherein the determining comprises identifying at least one network element of the plurality of network elements that is inaccessible for a threshold number of designated intervals (Col 8 line 64- Col 9 line 15- discloses a node is determined to be unreachable after multiple intervals with no response); and 
	to automatically update the network element database with an indication that the at least one network element has been inaccessible for the threshold number of the designated intervals (Col 9 lines 10-15- the status in the lookup table is changed to unreachable) .
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the presence detections of Pani with the Chiappone/Jain/Sundararajan system to produce the predictable result of monitoring a plurality of intervals to determine node availability. One of ordinary skill in the art would be motivated to combine Pani with Chiappone/Jain/Sundararajan to minimize premature node disconnections.
Claims 2, 15 and 19,
	configured to query the one or more network integration services to determine whether the given network element has been identified by the one or more network integration services (Chiappone para 0028-  determination may be made at 225 as to whether the message is associated with a transformation rule. For example, a transformation rule identify message criteria such as a publisher identity, Jain para 0031-collecting connectivity information from data center equipment, para 0026- the device information is collected based on a pull).
Same motivation as claim 1. 
Claims 4, 17 and 20,
	 wherein, in response to a negative determination that the given network element has been identified by the one or more network integration services, said at least one processing platform is further configured to trigger the one or more network integration services (i) to search for and to identify the given network element; and (ii) to monitor the given network element in response to finding and identifying the given network element (Jain para 0136-discloses continuously monitoring status of network devices. Thus, the method inherently monitors and searches for the network device. ) .
Same motivation as claim 1. 
Claim 8,
	wherein the plurality of network integration services are configured to at least one of monitor one or more of the plurality of network elements (Jain para 0031- monitors connectivity information, meta information, event information, trouble ticket information, traffic flow information, configuration data, maintenance data, planned changes data, routing data, performance counters data and security alerts), 
	manage configurations of the one or more of the plurality of network elements, manage performance of the one or more of the plurality of network elements (Sundararajan para 0022-00233- the physical IOT), 
	manage lifecycles of the one or more of the plurality of network elements and track physical locations of the one or more of the plurality of network elements.
Same motivation as claim 1. 
Claim 9,
	wherein the received data comprises a physical inventory and a logical inventory of the given network element (Jain para 0052- updates device inventory of all devices, para 0040-disclose the devices include hardware and software ).
Same motivation as claim 1. 
Claim 11,
	wherein, in confirming the presence of a given network element on the at least one network, said at least one processing platform is configured to implement at least one polling agent to attempt to establish communication with the given network element elements (Jain para 0031- monitors connectivity information, para 0026-indicates this information is pulled from data equipment. The retrieval of the information requires a communication session.), wherein the implementation of the at least one polling agent is performed via the message bus (Chiappone para 0016-message bus).
Same motivation as claim 1. 
Claim 12,
	 wherein said at least one processing platform is configured to receive the plurality of inputs comprising the data corresponding to the plurality of network elements via a user interface (Chiappone para 0019-human operator at publisher generating message data) and an application programming interface (API) (Chiappone para 0021-API).

Claims 3, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappone/Jain/Sundararajan/Pani in view of Helter U.S. Patent Publication 9,081,746.
Claims 3, 16 and 21,
	Although Chiappone/Jain/Sundararajan/Pani  discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
	wherein, in response to an affirmative determination that the given network element has been identified by the one or more network integration services, said at least one processing platform is further configured to transmit a notification to at least one user that the given network element has been identified by the one or more network integration services. 
	In an analogous art, Helter discloses
	wherein, in response to an affirmative determination that the given network element has been identified by the one or more network integration services, said at least one processing platform is further configured to transmit a notification to at least one user that the given network element has been identified by the one or more network integration services. (Col 8 lines 35-58- discloses providing the client with physical topology changes specifically when endpoint configuration adds a device and network status monitoring.) 
	One of ordinary skill in the art would find it obvious to combine the monitoring of Helter with the system of Chiappone/Jain/Sundararajan/Pani  to produce the predictable result of alerting users of management functions. One of ordinary skill in art would be motivated to combine Helter with the system of Chiappone/Jain/Sundararajan/Pani  to enable admins to adjust integration services as desired. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappone/Jain/Sundararajan/Pani  in view of Mathis et al. U.S. Patent Application Publication 2014/0372428.
Claim 6,
	Although Chiappone/Jain/Sundararajan/Pani  discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
	wherein the message bus is configured to transport messages between different message-oriented middleware (MOM) providers.
	In an analogous art, Mathis discloses 
	wherein the message bus is configured to transport messages between different message-oriented middleware (MOM) providers. (para 0025- disclose exchanges messages between heterogeneous application that use message oriented middleware.)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the integration of Mathis with the Chiappone/Jain/Sundararajan/Pani  system to produce the predictable result of translating messages in a heterogeneous networking environment. One of ordinary skill in the art would motivated to combine Mathis with Chiappone/Jain/Sundararajan/Pani  to integrate heterogeneous sources with heterogeneous protocols.

Claim 7,
	 wherein the different MOM providers use different protocols for data exchange (Mathis para 0025- disclose exchanges messages between heterogeneous application that use message oriented middleware, The messages are translated from the source format to the destination format).
Same Motivation as claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiappone/Jain/Sundararajan/Pani  in view of dos Santos et al. U.S. Patent Application Publication 2021/0203673.
Claim 10,
	Although Chiappone/Jain/Sundararajan/Pani  discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
	wherein a data taxonomy for the network element database is variable based on content of the received data.
	In an analogous art, dos Santos discloses 
	wherein a data taxonomy for the network element database is variable based on content of the received data. (para 0118- discloses the storage of events with different taxonomy based on event type.)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the variable taxonomy of dos Santos with the Chiappone/Jain/Sundararajan/Pani  system to produce the predictable result of storing network data based on the source type. One of ordinary skill in the art would motivated to combine dos Santos with Chiappone/Jain/Sundararajan/Pani  to accurately store network information from heterogeneous sources.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chiappone/Jain/Sundararajan in view of Devine et al. U.S. Patent Publication 10,970,136.
Claim 13,
	Although Chiappone/Jain/Sundararajan discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the API is accessible by a user to provide a code version of the plurality of inputs comprising the data corresponding to the plurality of network elements.
	In an analogous art, Devine discloses 
	wherein the API is accessible by a user to provide a code version of the plurality of inputs comprising the data corresponding to the plurality of network elements.(Col 3, lines 50-58- disclose a user application provide inputs from a code version of the application. The API provides a version number to determine the appropriate transformation for the input data. Col 8, lines 21-45)
	One of ordinary skill in before the effective filing date of the invention would find it obvious to combine the API version identification of Devine with the Chiappone/Jain/Sundararajan system to produce the predictable result of translating API inputs based on version number in a heterogeneous environment. One of ordinary skill in the art would motivated to combine Devine with Chiappone/Jain/Sundararajan to manage plurality of software versions during an API upgrade.
Conclusion
Related Prior art: 
	Zhang et al. U.S. Patent Application Publication 2013/0132532- discloses number of times keepalive messages are retransmitted when no acknowledgement is received before designating server as unavailable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459   

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459